Title: To Thomas Jefferson from the Board of Trade, with Reply, [17 March 1780]–18 March 1780
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas



[17 March 1780]

It appears from an Act of the last Session of Assembly that the Executive are empowered to make Sale of sundry State Vessells therein mentioned with this proviso that they shall have power also to retain for the State such of the said Vessels as can consistently with the Public Interest be employed in the Commercial concerns of this Commonwealth.
The Commissioners of Trade beg leave to inform His Excellency and the Honble Council that we are unable to procure a sufficient number of Craft to transport the Tobaccoes formerly engaged by the Executive to be delivered in York River to Mr. Defrancey in proper time and that the State must unavoidably incur an enormous expence by the delay of said Tobaccoes unless We can be assisted immediately with the Ship Dragon or Tartar.
March 18th 1780. In Council
The Ship Tartar is transferred to the Board of Trade.

Th: Jefferson

